Exhibit 10.1

AGRITEK HOLDINGS INC. EMPLOYMENT AND

BOARD OF DIRECTORS AGREEMENT

 

 

THIS EMPLOYMENT AND BOARD OF DIRECTORS AGREEMENT is made effective as of
December 11th, 2018, (the "Effective Date") by and between Agritek Holdings Inc.
a Delaware Corporation and publicly traded Company (the "Company") under the
symbol "AGTK" and Suneil Singh Mundie (the "Employee" or "Director").

 

RECITALS

 

A. Company desires to obtain the services of Employee to serve on the Company's
Board of Directors ("BOD") and as Interim Chief Executive Officer ("CEO") and
President of the Company and the Employee desires to serve on the BOD and
fulfill the duties as CEO and President upon the following terms and conditions.

 

B. Company has spent significant time, effort, and money to develop certain
Proprietary Information (as defined below), which Company considers vital to its
business and goodwill.

 

C. The Proprietary Information may necessarily be communicated to or received by
Director in the course of serving on the BOD for the Company or in the course of
serving as CEO and President of the Company, and Company desires to obtain the
services of Director, only if, in doing so, it can protect its Proprietary
Information and goodwill.

 

D. Company does not, however, desire to receive from Director, or for Director
to either induce the use of or use in connection with the performance of his
duties as the CEO and President of the Company or as a member of the Company's
BOD, any information which is confidential to or ownership of which resides in a
third party, whether acquired either prior to or subsequent to Director's
retention hereunder.

 

AGREEMENT

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1. Board Member, CEO and President. Company hereby retains Director to serve on
its Board of Directors and to serve as the Interim CEO and President of the
Company. The term of this Agreement (the "Term") shall be the period commencing
on the Effective Date for six (6) months and terminating upon ninety (90) days
prior written notice delivered by either party to the other for any reason,
subject to the By-Laws of the Corporation. Upon any termination of the Services
as provided in this Section 1, this Agreement shall terminate except that the
provisions set forth in Section 2b and Section 4 of this Agreement shall survive
such termination.

 

2.Position, Duties, Responsibilities.

a.    Director shall have the authority and duty to manage and conduct the
business of the Company and such other duties and responsibilities as reasonably
requested by the Company, including but not limited to the Services described in
Exhibit A attached hereto ("Services"). Director shall devote Director's
commercially reasonable efforts and attention to the performance of the Services
for the Company on a timely basis. Director shall also make himself available to
answer questions, speak with shareholders, provide advice and provide Services
to the Company upon reasonable request and notice from the Company. Director
shall perform his duties faithfully and diligently and shall abide by the
policies of the Company and any changes to them that may be adopted by the
Company, except to the extent inconsistent with the term s of this Agreement.

 

 

b.   No Conflict. It is understood and agreed, and it is the intention of the
parties hereto, that Director is an officer and employee of the Company and not
an agent, joint venturer, or partner of the Company for any purposes whatsoever.
Director is skilled in providing the services identified in this Agreement. To
the extent necessary, Director shall be solely responsible for any and all taxes
related to the receipt of any equity compensation under this Agreement. Director
hereby represents, warrants and covenants that Director has the right, power and
authority to enter into this Agreement and that neither the execution nor
delivery of this Agreement, nor the performance of the Services by Director will
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under, any contract, covenant or instrument under which
Director is now or hereinafter becomes obligated.

Director agrees to deliver such further agreements and other instruments as
Company may reasonably request to give effect to this Section 4.

3.Compensation, Benefits, Expenses.

a.        Compensation. As full and complete consideration of the Services to be
rendered hereunder, the Company shall pay Employee the Compensation described on
Exhibit A attached to and incorporated in this Agreement.

 

b.     Reimbursement of Expenses. Company shall promptly reimburse Director for
any reasonable costs and expenses incurred by Director in connection with any
Services specifically requested by Company and actually performed by Director
pursuant to the terms of this Agreement. Each such expenditure or cost shall be
reimbursed only if: (i) with respect to costs in excess of $2,500, individually,
Director receives prior approval from the Company's Chief Financial Officer or
other executive for such expenditure or cost, and (ii) with respect to costs
less than $ I00, individually, provided Director furnishes to Company adequate
records and other documents reasonably acceptable to Company evidencing such
expenditure or cost.

 

4.Proprietary Information; Work Product; Non-Disclosure.

a.      Defined. Company has conceived , developed and owns, and continues to
conceive and develop, certain property rights and information, including but not
limited to its business plans and objectives, client and customer information,
financial projections, marketing plans, marketing materials, logos, and designs,
and technical data, inventions, processes, know-how, algorithms, formulae,
franchises, databases, computer programs, computer software, user interfaces,
source codes, object codes, architectures and structures, display screens,
layouts, development tools and instructions, templates, and other trade secrets,
intangible assets and industrial or proprietary property rights which may or may
not be related directly or indirectly to Company's business and all
documentation, media or other tangible embodiment of or relating to any of the
foregoing and all proprietary rights therein of Company (all of which are
hereinafter referred to as the "Proprietary Information"). Furthermore, the fact
that various fragments of information or data may be generally known in the
relevant industry does not mean that the manner in which Company combines them,
and the results obtained thereby, are known. In such instance, that would also
comprise Proprietary Information.

b.      General Restrictions on Use. Director agrees to hold all Proprietary
Information in confidence and not to, directly or indirectly, disclose, use,
copy, publish, summarize, or remove from Company's premises any Proprietary
Information (or remove from the premises any other property of Company), except
(i) to the extent authorized and necessary to carry out Director's
responsibilities under this Agreement , and (ii) after termination of this
Agreement, only as specifically authorized in writing by Company.
Notwithstanding the foregoing, such restrictions shall not apply to: (i)
information which Director can show was rightfully in his possession at the time
of disclosure by Company; (ii) information which Director can show was received
from a third party who lawfully developed the information independently of
Company or obtained such information from Company under conditions which did not
require that it be held in confidence; or (iii) information which, at the time
of disclosure, is generally available to the public.

 

 

c.      Ownership of Work Product. All Work Product, as that term is defined in
this Section 4.c., shall be considered work(s) made by Director for hire for
Company and shall belong exclusively to Company and its designees. I f by
operation of law, any of the Work Product, including all related intellectual
property rights, is not owned in its entirety by Company automatically upon
creation thereof, then Director agrees to assign, and hereby assigns, to Company
and its designees the ownership of such Work Product, including all related
intellectual property rights. "Work Product" shall mean any writings (including
excel, power point, emails, etc.), programming, documentation, data
compilations, software, manufacturing o f p r o d u c t s, reports, and any
other media, materials, or other objects produced as a result of Director's work
or delivered by Director in the course of performing that work.

 

d.      Return of Proprietary Information. Upon termination of this Agreement,
Director shall upon written request by the Company promptly deliver to Company
at Company's sole cost and expense, all drawings, blueprints, manuals ,
specification documents, documentation, source or object codes, tape discs and
any other storage media, letters, notes, notebooks, reports, flowcharts, and all
other materials in its possession or under its control relating to the
Proprietary Information and/or Services, as well as all other property belonging
to Company which is then in Director's possession or under its control.
Notwithstanding the foregoing, Director shall retain ownership of all works
owned by Director prior to commencing work for Company hereunder, subject to
Company’s nonexclusive, perpetual, paid up right and license to use such works
in connection with its use of the Services and any Work Product.

 

e.      Remedies/Additional Confidentiality Agreements. Nothing in this Section
4 is intended to limit any remedy of Company or Director under applicable state
or federal law. At the request of Company, Director shall also execute Company's
standard "Confidentiality Agreement" or similarly named agreement as such
agreement is currently applied to and entered into by Company's most recent
employees.

 

s.Miscellaneous.

a.      Notices. All notices given under this Agreement shall be in writing and
shall be deemed to have been duly given : (a) when delivered personally; (b)
three business days after being mailed by first class certified mail , return
receipt requested, postage prepaid ; (c) one business day after being sent by a
reputable overnight delivery service, postage or delivery charges prepaid ; or
(d) on the date on which a facsimile is transmitted to the parties at their
respective addresses stated below. Any party may change its address for notice
and the address to which copies must be sent by giving notice of the new
addresses to the other parties in accordance with this Paragraph 5.a., except
that any such change of address notice shall not be effective unless and u until
received.

 

If to the Company:

 

Agritek Holdings Inc.

777 Brickell Avenue

Suite 500

Miami, Florida 33131

 

If to Director, to Director's address as maintained by Company in Director's
personnel file.

 

b.      Entire Agreement. This Agreement and any documents attached hereto as
Exhibits, including but not limited to Exhibit A, constitute the entire
agreement and understanding between the parties with respect to the subject
matter herein and therein, and supersede and replace any and all prior
agreements and understandings, whether oral or written with respect to such
matters. The provisions of this Agreement may be waived, altered, amended or
replaced in whole or in part only upon the written consent of both parties to
this Agreement.

c.       Severability, Enforcement. If, for any reason, any provision of this
Agreement shall be determined to be invalid or inoperative, the validity and
effect of the other provisions herein shall not be affected thereby, provided
that no such severability shall be effective if it causes a material detriment
to any party.

 

 

d.      Governing Law. The validity, interpretation, enforceability, and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of Florida. Venue for any and all disputes arising
out of this Agreement shall be the City of Miami, State of Florida.

 

e.       Injunctive Relief. The parties agree that in the event of any breach or
threatened breach of any of the covenants in Section 4, the damage or imminent
damage to the value and the goodwill of Company's business will be irreparable
and extremely difficult to estimate, making any remedy at law or in damages
inadequate. Accordingly, the parties agree that Company shall be entitled to
injunctive relief against Director in the event of any breach or threatened
breach of any such provisions by Director, in addition to any other relief
(including damages) available to Company under this Agreement or under
applicable state and federal law.

 

IN WITNESS WHEREOF, the Company and Director have executed this Agreement as of
the date first above written.

 

COMPANY:

 

Agritek Holdings Inc. a Delaware Corporation

 

 

By: B. Michael Friedman __

EMPLOYEE/DIRECTOR:

 

 

 

 

By: Suneil Singh Mundie

 

 

 

Signature: _____ Signature: ___________________________________

 

 

Exhibit A to Board and Employment Agreement

 

As the Chief Executive Officer, President and as a member of the Board of
Directors, you shall:

 

•Participate in the daily operations of the Company as CEO and President;

 

•Participate in monthly calls, which will last no more than 1 hour;

 

•Participate in one annual full day retreat per calendar year; and

 

•Be accessible to Company to provide guidance on business and technology
strategy issues, including patents, business strategy, business alliances,
advice and business development.

 

 

Compensation.

 

1.Base Salary. The Company shall pay to Employee base salary compensation at an
annual rate of not less than Ninety Thousand Dollars ($90,000.00US). Following
the end of the Company's fiscal year 2018, and semi-annually thereafter, the BOD
shall review Employee's base salary in light of the performance of Employee and
the Company, and may, in its sole discretion, maintain or increase (but not
decrease) such base salary by an amount it determines to be appropriate.
Employee's annual base salary payable hereunder, as it may be maintained or
increased from time to time, is referred to herein as "Base Salary." Base Salary
shall be paid in equal installments in accordance with the Company's payroll
practices in effect from time to time for executive officers, but in no event
less frequently than bi-weekly.

 

2. Commission and Bonus Plan. In addition to Employee 's Base Salary (as set
forth in Section 1 above), Employee shall be paid a monthly bonus equal to at
least five percent (5%) of the monthly net sales of the Company (the "Monthly
Bonus Payment") for the immediately preceding month. The Monthly Bonus Payment
shall be paid to Employee within seven (7) calendar days of the end of each
month for which Employee has earned the Monthly Bonus Payment. Employee shall
have the option to receive the Monthly Bonus Payment in the form of a cash
payment or Company stock equal in value to the amount of the Monthly Bonus
Payment earned under this Section 2. The price of Company stock for purposes of
this Section 2 shall be calculated based on the average fair market value of the
Company stock for the month during which the Bonus Payment was earned. Employee
shall receive the Monthly Bonus Payment in the form of a cash payment under this
Section 2 unless Employee provides Company with written notice that the Monthly
Bonus Payment should be paid in the form of Company stock. Such notice must be
provided to Company no later than five (5) calendar days before the Monthly
Bonus Payment is due and payable under this Section 2. If such notice is not
provided less than five (5) calendar days before the Monthly Bonus Payment is
due, the Company shall pay the Monthly Bonus Payment in cash.

 

3.Issuance of Company Stock. In addition to Employee's Base Salary (as set forth
in Section 1 above) and the Monthly Bonus Payments (as set forth in Section 2
above), the Company will grant to Employee fifteen million (15,000,000) shares
of the Company's common stock in Employee's name to be held in escrow for the
benefit of Employee (the "Company Common Stock"). The Company Common Stock will
vest, and the Company will release the Company Common Stock to Employee, in
accordance with the following vesting schedule:

 

a.Company shall release to Employee five million (5,000,000) shares of Company's
Common Stock, and such shares shall immediately vest in favor of Employee, on
the six-month anniversary of this Agreement (e.g., June 12, 2019); and

 

Company shall release to Employee the remaining ten million (10,000,000) shares
of the Company’s common stock, and such shares shall immediately vest in favor
of the Employee, if the Employee is the Interim CEO or CEO of the Company on
December 15, 2019.

 

4.      Participation in Company Stock Option Plan. In addition to Employee's
Base Salary (as set forth in Section 1 above), the Monthly Bonus Payments (as
set forth in Section 2 above) and the issuance of Company Stock (as set forth in
Section 3 above), Employee shall be eligible to participate in any stock option
plan maintained by the Company and available to other Company employees. Any
stock options granted to Employee under this Section 4 will be subject to the
terms and conditions applicable to stock options granted under the Company's
stock option plan, as described in that stock option plan and the applicable
stock option agreement.

